Appeal from a judgment of the Supreme Court (Williams, J.), entered February 19, 1991 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, after a hearing.
In this CPLR article 70 proceeding, petitioner argues that the Grand Jury which handed up his indictment was unlawfully impaneled and, therefore, there was no jurisdiction to conduct criminal proceedings against him. It is well established that habeas corpus relief is not a proper remedy where the allegations in the petition, including the jurisdictional one *927presented here, could have been raised either on direct appeal or by way of a CPL article 440 motion (see, People ex rel. Woodard v Berry, 143 AD2d 457, 458, lv denied 73 NY2d 705; People ex rel. Rosado v Miles, 138 AD2d 808; People ex rel. Brady v Scully, 111 AD2d 419, lv denied 65 NY2d 609). Furthermore, the allegations in the petition do not warrant a departure from traditional orderly procedure (see, People ex rel. Grady v LeFevre, 152 AD2d 850, lv denied 75 NY2d 702).
Weiss, P. J., Mikoll, Yesawich Jr., Crew III and Mahoney, JJ., concur. Ordered that the judgment is affirmed, without costs.